Title: To George Washington from Major General John Sullivan, 29 August 1778
From: Sullivan, John
To: Washington, George


          
            Dear General,
            Head Qrs Augt 29th [1778] on the North end of R. Isl.
          
          A Retreat to the North End of the Island having been
            deemd adviseable (from our great diminution of Numbers) by the determination of a
            Council of War held the 26th Instant—I last evening gave the necessary orders for and
            effected a well timed & regular retreat without losing any part of my Baggage,
            Stores, or heavy Ordinance. The Enemy was apprizd of the Movement sometime in the
            Night—they had I suppose concluded that I had retreated in confusion & with
            Precipitation and no doubt with an expectation of my having crossd part of my Army and
            that the remainder wou’d become an easy Victory. In this belief, they advancd in two
            Columns, on the east and west roads; and vigorously attackd Colonels Livingstone and
            Lawrence, whose Corps were disposd of between the two Roads in front of the Army. They
            were warmly recievd by both those Gentlemen, whom I reinforcd occasionally, to prevent
            the Contests being too unequal, tho at the same time they were directed to retreat
            regularly and at their leisure. They strictly complyd with the order; for I scarcely
            remember any thing of the kind more regular—The Enemy were naturally led on to the
            Neighbourhood—they took post on Commanding Ground in our Front, and immediately
            attempted to turn our right flank—To prevent this, I detachd considerable Bodies of
            Infantry—Our Artillery was well servd did great execution, and contributed not a little
            to the Honor of the day—Skirmishing prevaild during the day & the Success of it,
            was determind by a warm action which lasted near an hour. The Enemy were obligd to
            retire in great disorder, leaving us in full possession of the Field of Action—Our Loss in killd and wounded is not yet ascertaind by Returns,
            but is very considerable—Among the latter I have the mortification to find many valuable
            officers, whose Names and Rank shall be transmitted to your Excellency in my next—The
            Loss of the Enemy must be great two of the Enemys
            Frigates endeavourd to enfilade our Lines; but did us no Injury—I shall make it my Business to inform your Excellency as soon
            as possible, of such Corps and Officers who had an Opportunity of distinguishing
            themselves in the Action—for my whole Army only seem’d to want an Opportunity of  doing themselves & Country honor—I am sorry I can not at
            present be more particular. I am Dr General, Yr Excellencys, most obedient and very hble
            servt
          
            Jno. Sullivan
          
        